DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 8/8/2022.

Election/Restrictions
Applicant’s election of Species A, claims 1-6 and 9-15, in the reply filed on 8/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.

Claim Objections
Claims 1-6, 9-11 and 12-15 are objected to because of the following informalities:  
	Re. Claim 1: The phrase “holding the arrangement of coil elements by means of the grip apparatus” as recited in line 9 appears to be --holding the arrangement of coil elements by the grip apparatus--.
	Re. Claim 6: The phrase “are arranged on the outer and / or inner side” as recited in line 4 appears to be --are arranged on an outer and / or an inner side--.

	Re. Claim 8: The phrase “in allocated receptacles of the clamping or gripping elements after the gripping / clamping” as recited in lines 4 and 5 appears to be --in allocated receptacles of the clamping and / or gripping elements after the gripping and / or clamping --.
	Re. claim 12: The phrase “a first coil plane an arrangement of coil elements” as recited in lines 3 and 4 appears to be --a first coil plane the arrangement of coil elements--.
	Re. claim 14: The phrase “to pass it to the insertion unit” as recited in lines 8 and 9 appears to be --to pass the arrangement of coil elements to the insertion unit--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “spaced apart therefrom” as recited in line 8 renders the claim vague and indefinite. It is unclear as to what the therefrom is indicated.
	 Re. claim 4: The phrase “when changing the insertion distance” as recited in line 7 renders the claim vague and indefinite. It is unclear as to whether the insertion distance is the initial insertion distance or the insertion end distance.
	Re. claim 6: The phrase “wherein the first and / or the second grip device hold the coil elements by means of clamping and / or grip elements” as recited in lines 2 and 3 renders the claim vague and indefinite. According to the limitation as recited in line 9 of claim 1, the grip apparatus holds the arrangement of coil elements. It is unclear as to whether means of clamping and / or grip elements are the grip apparatus or not. It is also unclear as to whether the means of clamping and / or grip elements are the first and/or the second grip device as recited in lines 6 and 7 of claim 1. Clarification is required. 
	Re. claim 7: The phrase “wherein the first and / or the second grip device hold the coil elements by means of clamping and / or grip elements” as recited in lines 2 and 3 renders the claim vague and indefinite. According to the limitation as recited in line 9 of claim 1, the grip apparatus holds the arrangement of coil elements. It is unclear as to whether means of clamping and / or grip elements are the grip apparatus or not. It is also unclear as to whether the means of clamping and / or grip elements are the first and/or the second grip device as recited in lines 6 and 7 of claim 1. Clarification is required.
	Re. claim 8: The phrase “wherein the first and / or the second grip device hold the coil elements by means of clamping and / or grip elements” as recited in lines 2 and 3 renders the claim vague and indefinite. According to the limitation as recited in line 9 of claim 1, the grip apparatus holds the arrangement of coil elements. It is unclear as to whether means of clamping and / or grip elements are the grip apparatus or not. It is also unclear as to whether the means of clamping and / or grip elements are the first and/or the second grip device as recited in lines 6 and 7 of claim 1. Clarification is required.
		The phrase “the gripping / clamping” as recited in lines 5 lacks antecedent basis.
	Re. claim 12: The phrase “spaced apart therefrom” as recited in line 8 renders the claim vague and indefinite. It is unclear as to what the therefrom is indicated.
	Re. claim 15: The phrase “into the grooves of the core with respect thereto” as recited in lines 3 and 4 renders the claim vague and indefinite. It is unclear as to what the thereto is indicated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6, 9 and 12-15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimaru (JP-2004072839 A).
	Ishimaru teaches a process for producing an arrangement for a plug-in coil of an electric machine, as per claims 1 and 14, with a grip apparatus as per claim 12, comprising steps of: providing an arrangement of coil elements (55 as shown in Fig. 12), which are each provided as a rod- shaped coil element (5, as shown in Fig. 1) and are pre-positioned relative to one another as shown in Figs. 10 and 12; gripping the arrangement of coil elements by using a grip apparatus (8, as shown in Fig. 8, as per claim 12), wherein the grip apparatus grips the arrangement of coil elements (500) using a first grip device (810) in a first grip plane and a second grip device (820) in a second grip plane, which is arranged beneath the first grip plane and is arranged spaced apart therefrom as shown in Fig. 18; holding the arrangement of coil elements by the grip apparatus and inserting legs of the coil elements into allocated grooves of a core (9) as shown in Figs. 19-24; and releasing the grip apparatus from the arrangement of coil elements as shown in Fig. 25.
	Re. claim 2: An initial grip distance between the first and the second grip plane as shown in Fig. 16 is changed to a grip end distance which is greater than the initial grip distance as shown in Fig. 18; and the legs of the coil elements, when increasing the grip distance between the first and the second grip plane, are clamped using the first grip device as shown in Fig. 16, and, are guided in a non-clamping manner and so as to support the pre-positioning relative to one another in the second grip device as shown in Fig. 17.
	Re. claim 3: The legs of the coil elements are clamped using the second grip device when the grip end distance is set as shown in Fig. 18.
	Re. claim 4: During the insertion of the leg ends of the coil elements into the allocated apertures of the core, an initial insertion distance between the first and the second grip plane as shown in Fig. 20 is changed to an insertion end distance as shown in Fig. 24, which is smaller than the initial insertion distance; and when changing the insertion distance, the legs of the coil elements are clamped using the first grip device and are guided in a non-clamping manner as shown in Fig. 22 and so as to support the pre-positioning relative to one another in the second grip device as shown in Figs. 22-24.
	Re. claim 5: The grip apparatus is released from the arrangement of coil elements when the insertion end distance is reached as shown in Figs. 24 and 25.
	Re. claim 6: The first and / or the second grip device hold the coil elements by the grip apparatus, which, during gripping, are arranged on an outer side with respect to the arrangement of coil elements as shown in Figs. 16-18.
	Re. claim 9: The grip apparatus grips the arrangement of coil elements in such a way that the first grip plane (810) and the second grip plane (820) are arranged in the area of the legs of the coil elements as shown in Fig. 19.
	Re. claim 13: A distance between the first and the second grip device can be set for setting the distance between the first and the second grip plane as shown in Fig. 17.
	Re. claim 15: A centering apparatus (91) is capable of centering the grip apparatus during insertion of the legs of the coil elements into the grooves of the core such that the outer peripheral portion of the arrangement of coil elements (500) is restricted from expanding by the stepped portions (not shown) of the lift cuff (81) and the guide cuff (82), and therefore, the outer periphery of the segment assembly 500 is prevented from out of the slot of the stator core.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru as applied to claim 1 above, and further in view of Hiroyuki et al. (JP-2003153478 A).
	Ishimaru teaches all limitations as set forth above, but silent an insertion aids inserted into the grooves. Hiroyuki et al. teach a process of inserting an arrangement of coil elements (2) into a groove of a core (1) and providing an insertion aids (7a, 7b, as shown in Fig. 8-9, paragraphs [0015] – [0016]) inserted into the grooves in order to guide the arrangement of coil elements during the insertion process. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a process of inserting an arrangement of coil elements into a groove of a core of Ishimaru by providing an insertion aids inserted into the grooves as taught by Hiroyuki et al.in order to guide the arrangement of coil elements during the insertion process.

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru as applied to claim 1 above, and further in view of Saito et al. (US PAT. 9,444,315).
	Ishimaru teaches all limitations as set forth above, but silent a material electrically insulating the coil elements in the grooves. Saito et al. teach a process of inserting an arrangement of coil elements into a groove of a core (60, as shown in Fig. 1) and providing an insulating sheet (62, as shown in Fig. 34, col. 5, lines 40-43) inserted into the grooves (61) in order to avoid contact between the arrangement of coil elements and the core. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a process of inserting an arrangement of coil elements into a groove of a core of Ishimaru by providing an insertion aids inserted into the grooves as taught by Saito et al.in order to avoid contact between the arrangement of coil elements and the core.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729